DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 17/083,932, filed on 10/29/2020, claims foreign priority to REPUBLIC OF KOREA KR10-2020-0085061 filed on 07/10/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: SEMICONDUCTOR PACKAGE HAVING UNDERFILL ON THE SIDES OF AN INTERPOSER AND IN CORNER RECESSES IN AN ENCAPSULANT.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (US 20210066211 A1.)
Regarding claim 1, Tsai discloses a semiconductor package (package, title, fig 11B) comprising: 
a substrate (300); an interposer (102) on the substrate; 
a first underfill (underfill 420) between the substrate and the interposer; 

a molding material (insulating encapsulant 114) on the interposer while surrounding a side surface of the at least one logic chip and a side surface of the at least one memory stack (114 surrounds on left and right of all semiconductor devices), 

    PNG
    media_image1.png
    549
    456
    media_image1.png
    Greyscale
the molding material including areas having different heights (h2 and h3, annotated fig 11B), and the first underfill covering (extending across a surface of) a portion of the molding material.



Regarding claim 2, Tsai discloses that the molding material comprises a reference area (portion 114-1) and at least one recess area (portion 114-2), a height of the at least one recess area is lower (smaller) than a height of the reference area; and the at least one recess area is outside the reference area (114-2 is on edges of chip).
Regarding claim 3, Tsai discloses that the height of the at least one recess area is 5 to 50% of the height of the reference area (ratio of heights para 0025, “In certain embodiments, the height of the second portion 114-2 is less than half of the height of the first portion 114-1.”)
Regarding claim 4, Tsai discloses that the first underfill overflows up to the at least one recess area (underfill directly contacts 114-2; fig 11A).
Regarding claim 6, Tsai discloses that a surface of the first underfill contacting an upper surface of the at least one recess area comprises a horizontal surface (horizontal surface, annotated fig 11B, among many horizontal surfaces).
Regarding claim 7, Tsai discloses that the at least one logic chip and the at least one memory stack are inside the reference area (114-1).

Regarding claim 19, Tsai discloses a semiconductor package comprising; 
a substrate (300, fig 11B); 
an interposer (102) on the substrate; 
an underfill (420) between the substrate and the interposer; 
a logic chip (die 21) on the interposer; 
a first memory stack (right-hand die 22) and a second memory stack (left-hand die 22) on the interposer, 

a molding material (114) on the interposer while surrounding side surfaces of the logic chip, the first memory stack, and the second memory stack (114 on left and right of these side surfaces, fig 11B), 
the molding material including a reference area (114-2), a first recess area (114-2), and a second recess area (114-2-SD), the first recess area and the second recess area having heights lower (smaller) than a height of the reference area (h2 is smaller than h3, annotated fig 11a), 
and the underfill overlapping (contacting and extending along) the first recess area and the second recess area on a side surface of the molding material and on (contacting) the first recess area and the second recess area, and 
a height of the underfill being higher (larger) than the height of the first recess area (h4 is shown as larger than h2, annotated fig 11B) and lower (smaller) than the height of the reference area (h4 is shown as smaller than h3, annotated fig 11b).
Regarding claim 20, Tsai discloses that the underfill extends up to a portion (corner portion) of a height of a boundary interface (a boundary interface, annotated fig 11b) between the reference area and each of the first recess area and the second recess area such that the underfill contacts the portion of the height of the boundary interface (underfill contacts corner portion).

Claim(s) 1-7 and 10-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng US 20210183844 A1.
Regarding claim 1, Cheng discloses a semiconductor package (package structure 150, fig 2I) comprising: a substrate (core substrate 162); 
an interposer on the substrate (redistribution structure 134, fig 2H); 
a first underfill (underfill UF1, fig 2I) between the substrate and the interposer (fig 2I); 

and a molding material (encapsulant 132) on the interposer while surrounding a side surface of the at least one logic chip and a side surface of the at least one memory stack (fig 2I), 
the molding material including areas having different heights (annotated fig 2I), and 

    PNG
    media_image2.png
    510
    869
    media_image2.png
    Greyscale
the first underfill covering (limitation understood as “extending over an area”) a portion of the molding material (annotated fig 2I).

Regarding claim 2, Cheng discloses that the molding material comprises a reference area (highest surface of encapsulant 132) and at least one recess area (lowest surface of encapsulant 132), a height of the at least one recess area is lower than a height of the reference area (fig 2I); and the at least one recess area is outside (closer to the edge of the package than) the reference area.

Regarding claim 4, Cheng discloses that the first underfill overflows up to (contacts at the corner and extends over, fig 2I) the at least one recess area.

Regarding claim 5, Cheng discloses a thickness of the first underfill on (above and supported by) the recess area is smaller than a height difference between the reference area and the at least one recess area (fig 2I).
Regarding claim 6, Cheng discloses a surface of the first underfill contacting an upper surface of the at least one recess area (contacting at the corner, annotated fig 2I) comprises a horizontal surface (horizontal surface, annotated fig 2I).
	Regarding claim 7, Cheng discloses that the at least one logic chip and the at least one memory stack are inside the reference area (annotated fig 2I).
	Regarding claim 10, Cheng discloses that the reference area has a maximum height with reference to an upper surface of the interposer (total thickness H120 fig 2B = spacing S4 plus thickness of 130, fig 2D,) the maximum height is 0.5 mm to 1 mm (S4 is 5um to 400 um, para 0020, and 130 is 50-100% of total thickness, fig 2B and para 0018; therefore if 130 is 50% of total, total = 10um to 800um) with reference to the upper surface of the interposer; and the height of the recess area is 25 um to 500 um with reference to the upper surface of the interposer (5-400um, para 0020).
	Regarding claim 11, Cheng further discloses the first underfill comprises an inclined surface (inclined surface of UF1, fig 2I) at a periphery thereof.
Regarding claim 12, Cheng further discloses a second underfill (polymer layer 118, fig 2B) wherein the second underfill is between each of the at least one logic chip and the interposer (between 
Regarding claim 13, Cheng further discloses the molding material comprises an epoxy molding compound (EMC) (encapsulant 132 comprising epoxy, para 0019).

Regarding claim 14, Cheng discloses a semiconductor package (singulated package structure 550, fig 8) comprising: 
at least one logic chip (semiconductor device 110, which may be logic, claim 14); 
a plurality of memory stacks (semiconductor devices 120, which may be memory, claim 14); 
a molding material (molding material 132, fig 2I) surrounding side surfaces of the at least one logic chip and the plurality of memory stacks (fig 2I), 
the molding material including a reference area and at least one recess area (reference and recess areas, annotated fig 2I; recess area being underneath additional dummy chips 530a of plan view in fig 8), 
the reference area includes a portion having a maximum height, and a height of the at least one recess area being lower than the maximum height of the portion of the reference area (fig 2I), 
the molding material, when viewed in a plane, including a plurality of sides and a plurality of edges, each of the plurality of edges being defined by two adjacent ones of the plurality of sides, and the at least one recess area including the plurality of edges (fig 8, recess areas beneath 530a on all four sides of package); 
and an underfill surrounding a periphery of the molding material while overlapping a portion of the molding material (underfill UF1, fig 2I, surrounds molding material and overlaps side of molding material).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng US 20210183844 A1.
Regarding claim 16, Cheng further discloses the molding material has a quadrangular shape (dashed outline of singulation area 550, fig 8), the quadrangular shape comprises four sides and four 
Cheng arguably does not explicitly disclose that an area occupied by the four recess areas is 0.2% to 20% of an area of the molding material when viewed in a plane.
However, the area of four recess areas beneath additional dummy dies 530a appears to be at least 0.2% of the area of the molding material.  Additionally, Cheng discloses that the size and spacing of recess areas may vary with the particle size of molding material filler, observed patterns of cracking, and size of the dicing blade, e.g. para 0015-0016.

    PNG
    media_image3.png
    555
    731
    media_image3.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the relative size of the recess areas through routine experimentation and optimization to obtain optimal or desired device performance because the relative size of the recess areas is a result-effective variable and there is no evidence indicating that it is 
Given the teaching of the references, it would have been obvious to determine the optimum size of the recesses involved. See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.” Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

	Claim 17 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng US 20210183844 A1 in view of Liu 20210151407.
Regarding claim 17, Cheng arguably does not explicitly disclose that each of the four recess areas has a width of 50 um or more.  

	A person having ordinary skill in the art could have formed the recessed areas of Cheng of the size disclosed by Liu, to achieve the predictable result of accommodating dicing blades of varying size, as disclosed by both Cheng and Liu.  This would result in the claimed limitation.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	
Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng US 20210183844 A1 in view of Yu US 20210407887 A1.
Regarding claim 18, Cheng arguably does not explicitly disclose that some memory stacks among the plurality of memory stacks are disposed in parallel and symmetrically disposed with respect to a corresponding logic chip among the at least one logic chip.
 Cheng does disclose that the memory stack 120 may be one of several memory stacks, and these can be parallel to the logic chip, para 0014, and on either side of the logic chip, e.g. fig 3A.  Additionally, memory chips are often laid out in symmetrically and in parallel with a logic chip.  For example, Yu discloses that some memory stacks (memory stacks S111b, right-most and left-most, fig 8) among the plurality of memory stacks may be disposed in parallel (parallel in same plane, fig 8) and symmetrically disposed (disposed on either side, fig 8) with respect to a corresponding logic chip (semiconductor die 110) among the at least one logic chip.
A person having ordinary skill in the art could dispose the memory stacks 120 of Cheng in parallel and in a same plane with the logic chip, as disclosed by Cheng at para 0014 and shown by Yu at e.g. fig. 8.  It would have been obvious to rearrange the plurality chips of Cheng because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Additionally, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for arranging memory dies around a logic die on a single interposer.  These predictable solutions include symmetrical and non-symmetrical arrangements. Absent unexpected results, it would have been obvious to try using a symmetrical arrangement, as disclosed by Yu.  Thus the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

Regarding claim 19, Cheng discloses a semiconductor package (package structure 150, fig 2I) comprising; 
a substrate (core substrate 162); 
an interposer on the substrate (redistribution structure 134, fig 2H); 
an underfill (underfill UF1, fig 2I) between the substrate and the interposer (fig 2I); 
a logic chip (first semiconductor device 110, which may be logic, claim 14) on the interposer; 

Cheng arguably does not explicitly disclose that the first memory stack and the second memory stack being disposed symmetrically with respect to the logic chip while being disposed in parallel. 	Cheng does disclose that the memory stack 120 may be one of several memory stacks, and these can be parallel to the logic chip, para 0014, and on either side of the logic chip, e.g. fig 3A.  Additionally, memory chips are often laid out in symmetrically and in parallel with a logic chip.  For example, Yu discloses that the first memory stack and the second memory stack (memory stacks S111b, right-most and left-most, fig 8) being disposed symmetrically with respect to the logic chip (disposed on either side, fig 8) while being disposed in parallel (parallel in same plane, fig 8).
A person having ordinary skill in the art could dispose the memory stacks 120 of Cheng in parallel and in a same plane with the logic chip, as disclosed by Cheng at para 0014 and shown by Yu at e.g. fig. 8.  It would have been obvious to rearrange the plurality chips of Cheng because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Additionally, a person having ordinary skill in the art at the time of invention would have readily recognized the finite number of predictable solutions for arranging memory dies around a logic die on a single interposer.  These predictable solutions include symmetrical and non-symmetrical arrangements. Absent unexpected results, it would have been obvious to try using a symmetrical arrangement, as disclosed by Yu.  Thus the claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. KSR, 550 U.S. at 421, 82 USPQ2d at 1397.

the molding material including a reference area (annotated fig 2I), a first recess area (annotated fig 2I), and a second recess area (second recess under second dummy chip 130), 
the first recess area and the second recess area having heights lower than a height of the reference area (fig 2I), 
and the underfill overlapping (extending above) the first recess area and the second recess area on a side surface of the molding material (fig 2I) and on (above and supported by) the first recess area and the second recess area, and 
a height of the underfill being higher than the height of the first recess area and lower than the height of the reference area (fig 2I).                                                                                                                                                                          

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cheng US 20210183844 A1 in view of Yu US 20210407887 A1 and further in view of in view of Liu (20210151407).
Regarding claim 20, Cheng discloses that the underfill extends up to a portion of a height of a boundary interface (height of boundary interface, 2nd annotated fig 2I) between the reference area and each of the first recess area and the second recess area (multiple recess areas beneath dies 130, 530a, e.g. figs 3C, 8). 

    PNG
    media_image4.png
    510
    904
    media_image4.png
    Greyscale
Cheng arguably may not explicitly disclose that that the underfill contacts the portion of the height of the boundary interface.  (The examiner notes that the limitation does not appear to require that the underfill contacts the boundary interface, but rather appears to recite the underfill contacting an imaginary height of this feature, and this imaginary height could be at any lateral location.  Cheng discloses that the underfill crosses this imaginary height at a location outside the encapsulation, e.g. annotated fig 2I.)

However, to the extent that applicant may be attempting to claim the underfill contacting the boundary interface, Liu discloses that dummy dies (underfill-repelling material 37, fig 13) may be removed so that an underfill (first protection material 32, fig 11, fig 13) contacts a boundary interface between a reference area (top surface of encapsulation 29’, fig 9) and each of a first recess area and a second recess area (each indentation area 266 may be two recess areas, fig 7.)
One of ordinary skill in the art could substitute the dies 130 of Cheng, with the empty indentation structures 266 of Liu (also shown as two indentation structures 246a and 246b, fig 7.)    This would arrive at the predictable result of creating a protrusion 28, Liu (from the protrusion of 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150069623 A1 of Tsai discloses wrapping an underfill over interposer and chips embedded in molding material, e.g. figs 14, 16.

    PNG
    media_image5.png
    559
    768
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    346
    726
    media_image6.png
    Greyscale
Scanlan US 20170084596 A1 discloses encapsulation recesses at the edges of interposers, e.g. fig 3J.


	US 20180138151 A1 Shih discloses a variety of conformations for dummy dies 106 at the edges and corners of a package, e.g. figs 15A-C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THS/
Examiner, AU 2817